Citation Nr: 1035934	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate enlargement 
and urethritis.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1967 to May 
1971.  

This appeal to the Board of Veteran's Affairs (Board) is from a 
May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his June 2008 substantive appeal, the Veteran requested a 
central office hearing before a Veterans Law Judge of the Board, 
in Washington, DC.  He resubmitted this request in February 2010 
and was scheduled for a Central Office hearing in July 2010.  
However, the Veteran failed to appear at his scheduled hearing.  
Accordingly, the Board is proceeding as though he withdrew this 
hearing request because the Veteran neither filed for a 
postponement of his hearing nor has he provided documentation 
showing good cause for his failure to appear.  38 C.F.R. § 
20.704(d) (2009).


FINDINGS OF FACT

1.  There is no competent medical evidence indicating the Veteran 
currently has, or has had at any time during the course of his 
appeal, a disability manifested by either prostate enlargement or 
urethritis.

2.  The competent medical evidence does not link an acquired 
psychiatric disorder, including depression and anxiety, to the 
Veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate 
enlargement/urethritis have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


2.  The criteria for service connection for an acquired 
psychiatric disorder, to include depression and anxiety, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2006.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  This letter 
also complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claims.  
This letter was also sent prior to the initial adjudication of 
the claims in the May 2007 rating decision.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records, private 
treatment records and several lay statements provided by the 
Veteran.  

However, and as will be explained, the medical evidence simply 
does not show that the Veteran currently has, or has had at any 
time during the course of his appeal, a disability manifested an 
enlarged prostate or urethritis or an acquired psychiatric 
disorder.  As such, it is unnecessary to provide further 
examinations and opinions on whether these nonexistent conditions 
are related to his service in the military.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is 
satisfied that VA has provided all assistance required by the 
VCAA and appellate review may proceed without prejudicing the 
Veteran.  

II.  Governing Rules and Regulations for Service Connection 
Claims

The Veteran contends that he suffers from an enlarged prostate 
and urethritis due to his military service.  Additionally, he 
states he has an acquired psychiatric disorder, to include 
depression and anxiety, also due to his enlarged prostate and 
urethritis.  Unfortunately, after reviewing the evidence of 
record, the Board finds that the preponderance of the evidence is 
against the Veteran's claims for service connection under all 
theories of entitlement.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To show 
chronic disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. 
§ 3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id. 

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Also, a disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2009).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition he or 
she had in service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present condition 
is of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay observation).  
Savage, 10 Vet. App. 488, 494-97 (1997).  




A.  Service Connection for an Enlarged Prostate and Urethritis

The Veteran asserts that he was treated for prostate problems by 
a Dr. Dellinger three days after being discharged from service.  
However, as will be discussed below, the medical evidence does 
not show that the Veteran has had a disability manifested by 
either an enlarged prostate or urethritis during the course of  
his appeal.

Service treatment records are silent for either an enlarged 
prostate or urethritis.

Post-service VA treatment records from August 2006 to December 
2008 and private medical records from Dr. K.S. and Dr. B.E., 
dated October 1996 to January 2006, are completely unremarkable 
for any documented complaint, treatment, or diagnosis of either 
an enlarged prostate or urethritis.  

For example, in October 1996, a rectal examination was 
unremarkable; in both August 2000 and May 2002, PSA tests were 
within normal limits; in January 2006 a rectal examination was 
normal and it was noted that the Veteran's prostate was normal 
for his age; and in January 2008 it was noted that the Veteran 
had a small, nontender prostate.

In August 2006 a rectal examination was noted to be essentially 
negative with no nodules palpated.  There was a notation that the 
Veteran had a history of prostatitis; however, as described 
above, there is no indication of such a condition in the service 
treatment records or post-service treatment records.  
Furthermore, even if the Veteran did have prostatitis at one 
time, as he presumably informed the VA doctor suggested, the 
evidence does not show that the condition was chronic, as there 
is no showing that he has had such a problem at any time during 
his claim. 

The Veteran has provided two lay statements in support of his 
claim.  The Veteran's sister submitted a letter in October 2006 
in which she stated that that the Veteran was prescribed 
medication (Proscar) for a prostate condition in the mid-1990s.  
However, while Proscar may be used to treat an enlarged prostate, 
the Veteran did not file his claim until July 2006 and the 
medical treatment records do not show that the Veteran is 
currently prescribed any such medication, or that he has been 
prescribed such a medication during the course of his appeal.

A second letter from a childhood friend, dated November 2006, 
stated that the Veteran was not troubled with prostate problems 
in high school.  The friend then suggested that the chronic 
prostate problems the Veteran had experienced since returning 
from Vietnam are due to Agent Orange exposure.  

The Board acknowledges that service connection will be granted on 
a presumptive basis to Veteran's who served in Vietnam if they 
develop certain disabilities, including prostate cancer, that 
have been attributed to herbicide exposure.   See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, neither an 
enlarged prostate nor urethritis is included in the list of the 
diseases that are presumptively associated with herbicide 
exposure.

The Board has reviewed the lay statements from the Veteran, his 
sister, and his friend, but none of the statements establish the 
presence of a disability manifested by an enlarged prostate or 
urethritis at any time during the course of the Veteran's appeal.  
The lay statements merely show treatment for an enlarged prostate 
at some point since service.  However, given that the Veteran 
does not currently have an enlarged prostate, and has not been 
shown to have one during the course of this appeal, it may be 
concluded that he does not have a chronic disability, which is a 
requirement for service connection.

As mentioned, proof of current, chronic, disability is perhaps 
the most fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability on the 
date of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in 
the absence of proof of a current disability, there can be no 
valid claim since service connection presupposes a current 
diagnosis of the condition claimed).

In this case, the medical and lay evidence simply does not 
establish a current, chronic, disability manifested by an 
enlarged prostate or by urethritis.  As such, the criteria for 
service connection have not been met, and the Veteran's claim is 
denied.

B.  Service Connection for an Acquired Psychiatric Disorder, 
Including Depression and Anxiety

The Veteran also asserts that he has an acquired psychiatric 
disorder, including depression and anxiety, which he believes is 
due to his enlarged prostate and urethritis.  However, for the 
reasons discussed below, this claim must also be denied.  

Most fatal to the Veteran's claim is the fact that there simply 
is no medical evidence confirming he has a current diagnosis of 
an acquired psychiatric disorder, to include both anxiety and 
depression.  As mentioned, proof of current disability is perhaps 
the most fundamental requirement for establishing entitlement to 
service connection.  Degmetich, 8 Vet. App. 208 (1995); See, 
Boyer, 210 F.3d at 1353, Brammer, 3 Vet. App. at 225.  

Private treatment records show that in October 1996 the Veteran 
was diagnosed with mild depression which was attributed to 
stress.  He was treated with medication.  However, by March 1997 
it was noted that the Veteran had stopped taking his medication 
for depression and "was doing well."  After the March 1997 
notation, no additional complaints, treatment, or diagnoses of 
depression appear in the private treatment records which extend 
to January 2006; and the Veteran's private doctors never 
diagnosed the Veteran with anxiety.  

Additionally, VA treatment records from August 2006 to January 
2008 fail to show that the Veteran was ever diagnosed with an 
acquired psychiatric disorder.  In August 2006 a depression 
screen was thought to initially be positive, but after further 
testing, a VA doctor stated that the Veteran did not in fact meet 
the criteria for a major depressive disorder.  In January 2008, 
the Veteran underwent a depression screen, which was negative.  A 
second depression screen in August 2008 was also negative.

The Veteran's sister wrote a letter in October 2006 in which she 
recalled the Veteran asking her about possible side effects of 
Proscar.  The Veteran reported developing mood swings and asked 
her if she thought this could be a drug side effect.

The Board has also considered the Veteran's own statements in 
support of his claim, specifically a letter he submitted in 
November 2006, stating that due to the medication he was 
allegedly prescribed in the late 1980s and early 1990s for his 
alleged prostate problem, he was suffering from a personality 
disorder.  However, a close reading of this statement reveals 
that the Veteran does not discuss a current disability.  Rather, 
he discusses symptoms that he experienced many years before 
filing his claim, and he has not asserted that these psychiatric 
symptoms have persisted to the present day.

The Board acknowledges that at one point the Veteran was 
diagnosed with and treated for depression, but there is no 
indication in the records that this was a chronic psychiatric 
disability.  In fact medication was discontinued for depression 
after only a couple months and there is no indication that any 
additional psychiatric treatment has been rendered for more than 
a decade since that time.  Furthermore, depression screens have 
been negative on several occasions since then.  The Board is 
aware that the requirement of a current disability may be 
satisfied when a Veteran has a disability at the time the claim 
for VA disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service connection 
even though the disability resolves prior to VA's adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

However, in this case, the Veteran did not file his claim until 
July 2006, approximately a decade after his symptoms of 
depression resolved, and therefore, the October 1996 diagnosis 
may not be considered proof of a current disability.

Therefore, since there is not a current diagnosis of depression 
and there has never been an indication that the Veteran suffers 
from anxiety or any other acquired psychiatric disorder, the 
criteria for service connection have not been met.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.


ORDER

The claim for service connection for prostate enlargement and 
urethritis is denied.

The claim for service connection for an acquired psychiatric 
disorder, including anxiety and depression, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


